COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  HECTOR E. CANTILLO,                             §               No. 08-20-00143-CV

                    Appellant,                    §                  Appeal from the

  v.                                              §                146th District Court

  LORENA CANTILLO,                                §               of Bell County, Texas

                    Appellee.                     §                 (TC# 302,185-B)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF JUNE, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.